NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 15-3689
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                  NICHOLAS RIVERA,
                                      a/k/a Nike

                                  Nicholas Rivera,
                                     Appellant
                       ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. No. 1-14-cr-00175-001)
                    District Judge: Honorable Christopher C. Conner
                      ____________________________________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                  on March 19, 2019

              Before: SHWARTZ, KRAUSE, and BIBAS, Circuit Judges

                              (Opinion filed: April 4, 2019)



                                        OPINION*


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
KRAUSE, Circuit Judge.

       Appellant Nicholas Rivera appeals his sentence on the grounds that the District

Court erroneously applied the career-offender enhancement under § 4B1.1 of the United

States Sentencing Guidelines and that it violated Federal Rule of Criminal Procedure

32(i)(1)(A) by failing to verify that he reviewed the Presentence Report (PSR) with his

counsel. For the reasons that follow, we will affirm.

I.     Background

       Rivera pleaded guilty to a one-count superseding information charging him with

distribution and possession with intent to distribute heroin and cocaine hydrochloride, in

violation of 21 U.S.C. § 841(a)(1). At Rivera’s sentencing hearing, the District Court

applied the career-offender enhancement based on his two prior state convictions for

possession with intent to distribute narcotics in violation of 35 Pa. Stat. Ann. § 780-

113(a)(30). As a result, Rivera’s Guidelines range was 151-188 months’ imprisonment,

and the District Court sentenced him to the bottom of the range. Rivera timely appealed.

       On July 5, 2018, a motions panel of this Court granted Rivera’s counsel’s motion

to withdraw under Anders v. California, 386 U.S. 738 (1967), but directed that new

counsel be appointed to address, inter alia, “whether use of the word ‘delivery’ in [35 Pa.

Stat. Ann.] § 780-113(a)(30) makes the statute potentially broader than the generic

controlled substance offense defined by the U.S. Sentencing Guidelines, which does not

contain that term.” Order, United State v. Rivera, No. 15-3689 (3d Cir. July 5, 2018).

However, in the time between the issuance of that order and Rivera’s filing of his

                                              2
opening brief, we issued our opinion in United States v. Glass, where we held that

“because [35 Pa. Stat. Ann.] § 780-113(a)(30) does not sweep more broadly

than [U.S.S.G.] § 4B1.2, it is a ‘controlled substance offense’ and may serve as a

predicate offense to a career-offender enhancement under § 4B1.1.” 904 F.3d 319, 324

(3d Cir. 2018).

II.    Discussion1

       Rivera makes two arguments on appeal, both of which are unavailing.

       First,2 recognizing that his argument about the supposed differing scope of

“delivery” under Pennsylvania law and federal law is now foreclosed by Glass, Rivera

contends that Glass failed to consider the significance of Commonwealth v. Donahue,

630 A.2d 1238 (Pa. Super. Ct. 1993); that Donahue demonstrates that Pennsylvania’s

definition of “delivery” reaches “a wider range of conduct” than its federal counterpart,

“including, most notably, mere offers to buy or sell controlled substances”; and that we

therefore should “reconsider and abrogate” Glass, Appellant’s Br. 11-12. We decline this

invitation.

       As a threshold matter, “the holding of a panel in a precedential opinion is binding

on subsequent panels” absent intervening authority, which Donahue is not. 3d Cir. I.O.P.

9.1 (2018); see United States v. Tann, 577 F.3d 533, 541 (3d Cir. 2009). And, in any


       1
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction pursuant to 28 U.S.C. § 1291.
       2
         We exercise plenary review of an interpretation of the Guidelines and review
factual findings for clear error. See United States v. Grier, 475 F.3d 556, 570 (3d Cir.
2007) (en banc).
                                             3
event, we recently rejected Rivera’s argument on the merits: In United States v. Daniels,

we explained that Donahue does not undermine our conclusion in Glass that 35 Pa. Stat.

Ann. § 780-113(a)(30) is no broader than the Guidelines’ definition of a “controlled

substance offense” because the Guidelines definition, too, “applies not only to a statute

that bars distribution of controlled substances, but also to ‘the offenses of aiding and

abetting, conspiring, and attempting to commit such offenses.’” Daniels, 915 F.3d 148,

152, 163-64 (3d Cir. 2019) (emphasis removed) (quoting Glass, 904 F.3d at 322, and

U.S.S.G. § 4B1.2 cmt. n.1).3

       Second, Rivera argues, concededly on plain error review, that the District Court

erred by failing to comply with Rule 32(i)(1)(A), which provides, “[a]t sentencing, the

court: (A) must verify that the defendant and the defendant’s attorney have read and

discussed the presentence report and any addendum to the report.” Fed. R. Crim. P.

32(i)(1)(A). A party claiming plain error must prove that (1) the court erred; (2) the error

was plain; and (3) it “affect[ed] substantial rights.” United States v. Olano, 507 U.S. 725,

732 (1993). For “substantial rights” to be affected, “‘the error must have been

prejudicial,’ that is, ‘[i]t must have affected the outcome of the district court


       3
          In Donahue, the Pennsylvania Superior Court affirmed the appellant’s conviction
as an accomplice for a violation of 35 Pa. Stat. Ann. § 780-113(a)(30), see Donahue, 630
A.2d at 270-72, and as we noted in Daniels, “Pennsylvania’s law of accomplice liability .
. . is essentially identical to the federal approach to liability for aiding and abetting,” 915
F.3d at 164; see also Model Penal Code § 2.06(3). Thus, if anything, Donahue illustrates
that the elements that must be proven for a conviction under 35 Pa. Stat. Ann. § 780-
113(a)(30) based on accomplice liability are co-extensive with those required under
federal law, reinforcing our holding in Glass that a conviction under 35 Pa. Stat. Ann.
§ 780-113(a)(30) categorically qualifies as a “controlled substance offense” under
U.S.S.G. § 4B1.2.
                                               4
proceedings.’” United States v. Stevens, 223 F.3d 239, 242 (3d Cir. 2000) (alternation in

original) (quoting Olano, 507 U.S. at 734). In addition, the error must “seriously affect[]

the fairness, integrity, or public reputation of judicial proceedings.” United States v.

Vazquez, 271 F.3d 93, 99 (3d Cir. 2001) (en banc) (quoting Johnson v. United States, 520
U.S. 461, 466-67 (1997)).

       We “ha[ve] declined to interpret Rule 32[(i)(1)(A)] as creating ‘an absolute

requirement that the court personally ask the defendant if he has had the opportunity to

read the report and discuss it with counsel,’” and “[i]nstead, . . . have allowed for a more

functional fulfillment of the rule, requiring only that the district court ‘somehow

determine that the defendant has had this opportunity.’”4 Stevens, 223 F.3d at 241

(quoting United States v. Mays, 798 F.2d 78, 80 (3d Cir. 1986)). Here, the Government

argues that “functional” fulfillment of Rule 32(i)(1)(A) was achieved because, in advance

of sentencing, Rivera’s counsel submitted a letter to the U.S. Probation Office, which was

attached as an addendum to the PSR, in which he raised certain objections to the PSR and

asserted that “[he] and Mr. Rivera have reviewed your [PSR],” Gov’t Br. 21, thereby

demonstrating that “prior to the sentencing hearing, the district court had been advised in

writing that defense counsel had reviewed the PSR with Rivera.” Gov’t Br. 21-22.

       We agree with the Government. While Rule 32(i)(1)(A) requires that the district

court verify “[a]t sentencing” the defendant’s review and discussion of the PSR with

counsel, we did not specify in Stevens that the court must fulfill the Rule’s requirements


       4
        At the time of Stevens, the PSR verification requirement was codified as Rule
32(c)(3)(A).
                                              5
at the sentencing hearing itself; rather, we stated that Rule 32(i)(1)(A) requires the court

to do so “before imposing sentence.” 223 F.3d at 241. And the District Court complied

with that obligation here: Based on Rivera’s counsel’s submission, the Court was able to

verify in advance of sentencing that Rivera reviewed the PSR with his counsel.

Moreover, at the sentencing hearing itself, the District Court implicitly acknowledged

that fact by noting that Rivera had submitted objections to the PSR. We therefore

perceive no error on the part of the District Court, much less “plain error.”5

       Accordingly, we will affirm the sentence imposed by the District Court.




       5
        Even assuming error, moreover, Rivera has not demonstrated prejudice or the
denial of substantial rights. See Stevens, 223 F.3d at 246 (holding that a Rule 32(i)(1)(A)
error does not constitute a “structural defect” and will not be corrected “[i]n the absence
of any showing of prejudice or the denial of substantial rights caused by th[e] error”).
                                              6